Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of September 30, 2019 (this
“Amendment”), with respect to that certain Term Loan Credit Agreement dated as
of May 10, 2019 (as amended by Amendment No. 1 to Credit Agreement, dated as of
June 6, 2019, as further amended by Amendment No. 2 to Credit Agreement, dated
as of August 22, 2019, as further amended by Amendment No. 3 to Credit
Agreement, dated as of August 26, 2019 and as further amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement” and the Existing Credit Agreement as amended by this
Amendment, the “Credit Agreement”), among BRISTOW GROUP INC., a Delaware
corporation (the “Lead Borrower”) and BRISTOW HOLDINGS COMPANY LTD. III, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Co-Borrower” and together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Guarantors party thereto, each Lender
from time to time party thereto and ANKURA TRUST COMPANY, LLC, as administrative
agent and collateral agent for the Lenders (together with any successor agent
appointed pursuant to the Credit Agreement, in such capacities, the
“Administrative Agent”).

In consideration of the mutual execution hereof and other good and valuable
consideration, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used but not defined herein shall have
their respective meanings set forth in the Credit Agreement.

2. Amendments to the Existing Credit Agreement. Each of the parties hereto
agrees that, effective as of the Amendment Effective Date (as defined below):

 

  a.

Section 1.1 is hereby amended by adding the following definition in its entirety
as follows:

““ABL Facility” shall mean the ABL facilities agreement dated April 17, 2018,
amongst others, Barclays Bank PLC (as agent), Bristow Norway AS and Bristow
Helicopters Limited as borrowers and guarantors and Holdings as a guarantor, as
amended and supplemented to date.”

 

  b.

Section 5.1(a) is hereby amended by replacing the text “September 30, 2019” in
the third line with “October 31, 2019”.

 

  c.

Section 5.1(b) is hereby amended and restated in its entirety as follows:

“(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, commencing with the Fiscal Quarter ending
June 30, 2019 (and in the case of the Fiscal Quarter ending June 30, 2019 or the
Fiscal Quarter ending September 30, 2019, by December 31, 2019), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year; provided, that a breach by the
Borrower of this Section 5.1(b) with respect to the Fiscal Quarter ending
June 30, 2019 or the Fiscal Quarter ending September 30, 2019 shall not be
subject to the 30 day cure period set forth in Section 8.1(f) hereof;”



--------------------------------------------------------------------------------

3. Effectiveness. This Amendment will become effective upon the earliest date
(the “Amendment Effective Date”) on which the Administrative Agent shall have
received from (i) each Borrower an executed counterpart of this Amendment (or
photocopies thereof sent by fax, pdf or other electronic means, each of which
shall be enforceable with the same effect as a signed original) and (ii) the
Lenders collectively representing the Required Lenders a written consent (which
may be provided by any electronic means) to this Amendment in accordance with
Section 10.2(b) of the Existing Credit Agreement.

4. Representations and Warranties. Each Borrower represents and warrants as of
the date hereof that, after giving effect to this Amendment, (i) subject to
Bankruptcy Law and the terms of the DIP Order with respect to each Debtor, the
representations and warranties of the Borrowers set forth in Article IV of the
Credit Agreement will be true in all material respects on and as of the date
hereof, except to the extent such representations and warranties are limited to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates and (ii) no Event of Default
will have occurred and be continuing on such date.

5. Continuing Effect of the Credit Agreement. This Amendment is limited solely
to the matters expressly set forth herein and does not constitute an amendment,
waiver or consent to any provision of the Credit Agreement other than as set
forth in Section 2 hereof. Except as expressly set forth in this Amendment, the
Credit Agreement remains in full force and effect, and each Borrower and the
Lenders acknowledge and agree that all of their respective obligations hereunder
and under the Credit Agreement shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment except
to the extent specified herein. From and after the Amendment Effective Date,
each reference in the Credit Agreement and in any exhibits attached thereto to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement after giving effect to
this Amendment.

6. Miscellaneous. Each Borrower acknowledges and agrees that, (i) each Loan
Document to which it is a party is hereby confirmed and ratified and shall
remain in full force and effect according to its respective terms following the
execution of this Amendment and after giving effect thereto, (ii) the Security
Documents do, and all of the Collateral does, and in each case shall continue
to, secure the payment of all Secured Obligations on the terms and conditions
set forth in the Security Documents, and hereby ratifies the security interests
granted by it pursuant to the Security Documents and (iii) this Amendment shall
not be considered a novation.

7. Miscellaneous. The provisions of Sections 10.3 (Expenses; Indemnification),
10.5 (Governing Law; Jurisdiction; Consent to Service of Process), 10.6 (Waiver
of Jury Trial), 10.8 (Counterparts; Integration), 10.9 (Survival), 10.10
(Severability) and 10.11 (Confidentiality) of the Credit Agreement shall apply
with like effect to this Amendment.

This Amendment shall constitute a “Loan Document” for all purposes under the
Credit Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

BRISTOW GROUP INC., as Lead Borrower By:   /s/ Geoffrey L. Carpenter   Name:
Geoffrey L. Carpenter   Title: Vice President and Treasurer BRISTOW HOLDINGS
COMPANY LTD. III, as Co-Borrower By:   /s/ Geoffrey L. Carpenter   Name:
Geoffrey L. Carpenter   Title: Vice President and Treasurer

 

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

ANKURA TRUST COMPANY, LLC, as
Administrative Agent By:   /s/ Lisa J. Price   Name: Lisa J. Price   Title:
Managing Director

 

[Signature Page to Amendment No. 4]